DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-14 have been cancelled.  Claims 15-17 have been newly added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,060,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are directed to methods of treating or reducing the risk of developing osteoarthritis and psoriatic arthritis (conditions with acute inflammation) (see claims 1, 2, 8) in a mammal such as a human (see claims 6, 12, and 17).

Claims 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-21, and 27-33 of copending Application No. 16/484,657. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are directed to methods of treating osteoarthritis (condition with acute inflammation as in instant claim 15) with Annexin 5.  The subjects treated can be human or other mammals such as cats, dogs, horses, and rabbits.  See in particular co-pending claims 12-13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 15-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cederholm et al. (WO 2005/099744, of record)
Cederholm et al. teaches methods of administering Annexin V to treat a subject at risk of atherosclerosis and/or plaque rupture.  The subject can be at risk of systemic lupus erythematosus (SLE).  The intended subjects for treatment are clearly human.  See at least abstract; page 6, and claims 4-5.  Administering Annexin V according to Cederholm et al. would reduce the risk of developing an acute inflammatory condition and/or treat these conditions.  See in particular page 6.  
Instant claim 13 (now cancelled) disclosed inflammatory conditions to be treated as including SLE and atherosclerosis.   

Claims 15-17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Feng et al.  (WO 2010/043045).
The instant application claims priority to PCT/EP2009/009199 filed 12/21/2009 and provisional application 61/138,966 filed 12/19/2008.  There is no basis for the method claims of instant claims 15-17 in this provisional application.  The effective filing date for the instant claims is 12/21/2009. 
Feng et al. was published 22 April 2010 and was filed 16 October 2009.  It claims priority to provisional application 61/106,390 filed 17 October 2008.  Feng et al. is entitled to benefit of the provisional filing date for the disclosure relied upon.  See at least paragraph [0026] and claims 11 and 19-21 of 61/106,390.  It is valid prior art against the instant claims.
Feng et al. discloses methods of treating an inflammatory disorder in a subject comprising administering an effective amount of Annexin A5 to the subject.  The subject can be a mammal including a mouse, pig, dog rat, and human.  See at least abstract and claims 10 and  13-15.  Inflammatory disorders include disorders such as rheumatoid arthritis, septic shock, adult respiratory distress syndrome (ARDS), and acute colitis.  See at least pages 8-9.  These disorders involve acute inflammation.

Claims 15-17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Feng et al.  (U.S. Patent Application Publication 2012/0014920, of record).
The instant application claims priority to PCT/EP2009/009199 filed 12/21/2009 and provisional application 61/138,966 filed 12/19/2008.  There is no basis for the method claims of instant claims 15-17 in this provisional application.  The effective filing date for the instant claims is 12/21/2009. 
Feng et al. was published 19 January 2012 and is the U.S. application publication of an International Application.  The filing date of the international application was 16 October 2009.  The international application claims priority to provisional application 61/106,390 filed 17 October 2008.  Feng et al. is entitled to benefit of the provisional filing date for the disclosure relied upon.  See at least paragraph [0026] and claims 11 and 19-21 of 61/106,390.  It is valid prior art against the instant claims.
Feng et al. discloses methods of treating an inflammatory disorder in a subject comprising administering an effective amount of Annexin A5 to the subject.  The subject can be a mammal including a mouse, pig, dog rat, and human.  See at least abstract and claims 10 and  13-15.  Inflammatory disorders include disorders such as rheumatoid arthritis, septic shock, adult respiratory distress syndrome (ARDS), and acute colitis.  See at least paragraph [0045].  These disorders involve acute inflammation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa